DETAILED ACTION
This FINAL action is in response to Application No. 17/458,105 originally filed 08/26/2021. The amendment presented on 07/22/2022 which provides amendments to claims 1,10, and 19, and cancels claims 6-8 and 15-17 is hereby acknowledged. Currently Claims 1-5, 9-14, and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings received on 07/22/2022.  These drawings are now in compliance. This objection is now withdrawn.
Previous Claim Rejections - 35 USC § 112 1st Paragraph
The claims were previously rejected for failing to comply with the written description. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. The Office respectfully disagrees with applicants assertion that the polarity alternately inverts every period. As seen in the marked up figure below see Row1 R1 and Column1 C1. As seen in this marked up figure, the polarity does not alternatively change. The Office notes that this is the same polarity change as seen in Applicants’ Figure 4. 
	Regarding further arguments of Song, The Office notes that claim 1 is rejected under 35 USC 102 under anticipation. Thus, Applicants’ arguments regarding combinations of art is not found persuasive. Therefore, Applicants’ arguments are not found persuasive and the rejection will be currently maintained.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    553
    781
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 9-12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. U.S. Patent Application Publication No. 2008/0170025 A1 hereinafter Song.

Consider Claim 1:
	Song discloses a method for controlling a display panel, wherein the display panel is provided with a plurality of display regions, a target display region being one of the plurality of display regions and comprising a plurality of pixel circuits arranged in an array; the method comprising: (Song, See Abstract. [0196-0199], [0083], “In accordance with an exemplary embodiment of the present invention, a method for driving an liquid crystal display device includes using a data drive frequency of a first liquid crystal cell group that is different than a data drive frequency of a second liquid crystal cell group within two frame periods, and the first and second liquid crystal cell groups co-exist in a liquid crystal display panel.”)
	controlling polarities of data signals transmitted to the pixel circuits in partial columns in the target display region to be inverted when a (KN-1)th frame is displayed; and (Song, [0196], “As shown in FIG. 42, for the Nth frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines (where j is a positive integer) R1, R2, R5, R6 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7. For the Nth frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7.”)
	controlling polarities of data signals transmitted to the pixel circuits in other columns than the partial columns of the pixel circuits in the target display region to be inverted when a KNth frame is displayed, (Song, [0197], “For the (N+1)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+1)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C6, C7.”)
	wherein K is an ordinal number of a control period, and K is an integer greater than or equal to 1; and N is a number of frames corresponding to one control period, and N is an integer greater than 1; and (Song, [0083], [0196], “FIG. 42 is another exemplary polarity pattern of the data voltages supplied to the liquid crystal display device according to the seventh and eighth embodiments of the present invention. For purposes of example, FIG. 42 illustrates polarities of data voltages supplied to 8.times.7 liquid crystal cells for the Nth to (N+3)th frame periods.” and “(where j is a positive integer)”)
	 the (KN-1)th frame is a previous frame of the KNth frame: reselecting one of the plurality of display regions as the target display region in every control period or every other at least one control period according to a preset selection sequence; and (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
	controlling polarities of data signals transmitted to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed. (Song, [0199], “For the (N+3)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the odd-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the even-numbered vertical lines. The polarity of the data voltage of FIG. 42 is controlled by the polarity control signal POL2, the logic of which is inverted every two horizontal periods, and the horizontal output inversion signal HINV, the logic of which is inverted for each frame period.”)
Consider Claim 2:
	Song discloses the method according to claim 1, further comprising: controlling transmission of a gate drive signal to each of the pixel circuits of the display panel to be interrupted when the (KN-1)th frame is displayed; and controlling the transmission of the gate drive signal to be resumed when the KNth frame is displayed. (Song, [0016], “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a liquid crystal display device includes a liquid crystal display panel including a plurality of data lines, a plurality of gate lines, and a plurality of liquid crystal cells, the plurality of liquid crystal cells associated to a first and second liquid crystal cell groups, a data drive circuit to supply a data voltage to the data lines in response to a polarity control signal, a gate drive circuit to supply a scan pulse to the gate lines, and a polarity control circuit to generate different polarity control signals for each frame period and to control data voltage frequencies of the first and second liquid crystal cell groups to be different from each other.”)
Consider Claim 3:
	Song discloses the method according to claim 1, further comprising: transmitting a gate drive signal to each of the pixel circuits of the display panel when the (KN- 1)th frame and the KNth frame are displayed. (Song, [0016], “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a liquid crystal display device includes a liquid crystal display panel including a plurality of data lines, a plurality of gate lines, and a plurality of liquid crystal cells, the plurality of liquid crystal cells associated to a first and second liquid crystal cell groups, a data drive circuit to supply a data voltage to the data lines in response to a polarity control signal, a gate drive circuit to supply a scan pulse to the gate lines, and a polarity control circuit to generate different polarity control signals for each frame period and to control data voltage frequencies of the first and second liquid crystal cell groups to be different from each other.”)
Consider Claim 5:
	Song discloses the method according to claim 1, further comprising: controlling polarities of data signals transmitted to all the pixel circuits in the target display region to be inverted when each frame, other than the (KN-1)h frame and the KNth frame, is displayed in a Kth control period. (Song, [0199], “For the (N+3)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+3)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8.”)
Consider Claim 6:
	Song discloses the method according to claim 1, wherein the display panel is provided with a plurality of display regions, the target display region being one of the plurality of display regions. (Song, [0196-0199], [0196], “For the Nth frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on odd-numbered vertical lines.”)
Consider Claim 7:
	Song discloses the method according to claim 6, further comprising: reselecting one of the plurality of display regions as the target display region in every control period or every other at least one control period according to a preset selection sequence. (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
Consider Claim 8:
	Song discloses the method according to claim 6, further comprising: controlling polarities of data signals transmitted to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed. (Song, [0199], “For the (N+3)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the odd-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the even-numbered vertical lines. The polarity of the data voltage of FIG. 42 is controlled by the polarity control signal POL2, the logic of which is inverted every two horizontal periods, and the horizontal output inversion signal HINV, the logic of which is inverted for each frame period.”)
Consider Claim 9:
	Song discloses the method according to claim 4, wherein the display panel is provided with a plurality of display regions; the method further comprising: (Song, [0083], “In accordance with an exemplary embodiment of the present invention, a method for driving an liquid crystal display device includes using a data drive frequency of a first liquid crystal cell group that is different than a data drive frequency of a second liquid crystal cell group within two frame periods, and the first and second liquid crystal cell groups co-exist in a liquid crystal display panel.”)
	reselecting one of the plurality of display regions as the target display region in every control period according to a preset selection sequence; controlling polarities of data signals transmitted to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed; and (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
	controlling polarities of data signals transmitted to all the pixel circuits in the target display region to be inverted when each frame, other than the (KN-1)th frame and the KNth frame, is displayed in a Kth control period. (Song, [0199], “For the (N+3)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+3)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8.”)
Consider Claim 10:
	Song discloses an apparatus for controlling a display panel, wherein the display panel is provided with a plurality of display regions, a target display region being one of the plurality of display regions and comprising (Song, See Abstract. [0196-0199], [0083], “In accordance with an exemplary embodiment of the present invention, a method for driving an liquid crystal display device includes using a data drive frequency of a first liquid crystal cell group that is different than a data drive frequency of a second liquid crystal cell group within two frame periods, and the first and second liquid crystal cell groups co-exist in a liquid crystal display panel.”)
	a plurality of pixel circuits arranged in an array; the apparatus comprising a control circuit and a source drive circuit, (Song, [0192], “FIG. 41 illustrates an exemplary liquid crystal display device according to the eighth embodiment of the present invention. As shown in FIG. 41, the exemplary liquid crystal display device according to the eighth embodiment of the present invention includes a video source 365, a liquid crystal display panel 360, an image analyzing circuit 412, a timing controller 411, a data drive circuit 363, and a gate drive circuit 364. In this exemplary embodiment, the video source 365, the liquid crystal display panel 360, the data drive circuit 363, and the gate drive circuit 364 are substantially the same as those of the foregoing embodiment. Thus, the same reference numerals are given to the same components and a detail description thereof is omitted.”)
	wherein the control circuit is configured to control polarities of data signals transmitted by the source drive circuit to the pixel circuits in partial columns in the target display region to be inverted when a (KN-1)th frame is displayed, and (Song, [0196], “As shown in FIG. 42, for the Nth frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines (where j is a positive integer) R1, R2, R5, R6 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7. For the Nth frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7.”)
	 control polarities of data signals transmitted by the source drive circuit to the pixel circuits in other columns than the partial columns in the target display region to be inverted when a KN frame is displayed, (Song, [0197], “For the (N+1)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+1)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C6, C7.”)
	wherein K is an ordinal number of a control period, and K is an integer greater than or equal to 1; and Nis a number of frames corresponding to one control period, and Nis an integer greater than 1; and (Song, [0083], [0196], “FIG. 42 is another exemplary polarity pattern of the data voltages supplied to the liquid crystal display device according to the seventh and eighth embodiments of the present invention. For purposes of example, FIG. 42 illustrates polarities of data voltages supplied to 8.times.7 liquid crystal cells for the Nth to (N+3)th frame periods.” and “(where j is a positive integer)”)
	the (KN-1)th frame is a previous frame of the KNth frame: and the control circuit is further configured to reselect one of the plurality of display regions as the target display region in every control period or every other at least one control period according to a preset selection sequence; and (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
	control polarities of data signals transmitted by the source drive circuit to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed. (Song, [0199], “For the (N+3)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the odd-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the even-numbered vertical lines. The polarity of the data voltage of FIG. 42 is controlled by the polarity control signal POL2, the logic of which is inverted every two horizontal periods, and the horizontal output inversion signal HINV, the logic of which is inverted for each frame period.”)
Consider Claim 11:
	Song discloses the apparatus according to claim 10, further comprising: a gate drive circuit, wherein the control circuit is further configured to control the gate drive circuit to interrupt transmission of a gate drive signal to each of the pixel circuits of the display panel when the (KN- 1)' frame is displayed, and control the gate drive circuit to resume the transmission of the gate drive signal when the K N frame is displayed. (Song, [0016], “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a liquid crystal display device includes a liquid crystal display panel including a plurality of data lines, a plurality of gate lines, and a plurality of liquid crystal cells, the plurality of liquid crystal cells associated to a first and second liquid crystal cell groups, a data drive circuit to supply a data voltage to the data lines in response to a polarity control signal, a gate drive circuit to supply a scan pulse to the gate lines, and a polarity control circuit to generate different polarity control signals for each frame period and to control data voltage frequencies of the first and second liquid crystal cell groups to be different from each other.”)
Consider Claim 12:
	Song discloses the apparatus according to claim 10, further comprising: a gate drive circuit, wherein the control circuit is further configured to control the gate drive circuit to transmit a gate drive signal to each of the pixel circuits of the display panel when the (KN-1)th frame and the KNh frame are displayed. (Song, [0016], “To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a liquid crystal display device includes a liquid crystal display panel including a plurality of data lines, a plurality of gate lines, and a plurality of liquid crystal cells, the plurality of liquid crystal cells associated to a first and second liquid crystal cell groups, a data drive circuit to supply a data voltage to the data lines in response to a polarity control signal, a gate drive circuit to supply a scan pulse to the gate lines, and a polarity control circuit to generate different polarity control signals for each frame period and to control data voltage frequencies of the first and second liquid crystal cell groups to be different from each other.”)
Consider Claim 14:
	Song discloses the apparatus according to claim 10, wherein the control circuit is further configured to control polarities of data signals transmitted by the source drive circuit to all the pixel circuits in the target display region to be inverted when each frame, other than the (KN-1)th frame and the KNth frame, is displayed in a Kth control period. (Song, [0199], “For the (N+3)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+3)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8.”)
Consider Claim 18:
	Song discloses the apparatus according to claim 13, wherein the display panel is provided with a plurality of display regions; and the control circuit is further configured to: (Song, [0083], “In accordance with an exemplary embodiment of the present invention, a method for driving an liquid crystal display device includes using a data drive frequency of a first liquid crystal cell group that is different than a data drive frequency of a second liquid crystal cell group within two frame periods, and the first and second liquid crystal cell groups co-exist in a liquid crystal display panel.”)
	reselect one of the plurality of display regions as the target display region in every control period according to a preset selection sequence; control polarities of data signals transmitted by the source drive circuit to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed; and (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
	control polarities of data signals transmitted by the source drive circuit to all the pixel circuits in the target display region to be inverted when each frame, other than the (KN-1)lh frame and the KNh frame, is displayed in a Kth control period. (Song, [0199], “For the (N+3)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+3)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8.”)
Consider Claim 19:
	Song discloses a display module, comprising: (Song, See Abstract.)
	a display panel, and an apparatus for controlling the display panel; wherein the display panel is provided with a plurality of display regions, a target display region being one of the plurality of display regions and (Song, See Abstract. [0196-0199], [0083], “In accordance with an exemplary embodiment of the present invention, a method for driving an liquid crystal display device includes using a data drive frequency of a first liquid crystal cell group that is different than a data drive frequency of a second liquid crystal cell group within two frame periods, and the first and second liquid crystal cell groups co-exist in a liquid crystal display panel.”)
	comprising a plurality of pixel circuits arranged in an array; and the apparatus comprises a control circuit and a source drive circuit, (Song, [0192], “FIG. 41 illustrates an exemplary liquid crystal display device according to the eighth embodiment of the present invention. As shown in FIG. 41, the exemplary liquid crystal display device according to the eighth embodiment of the present invention includes a video source 365, a liquid crystal display panel 360, an image analyzing circuit 412, a timing controller 411, a data drive circuit 363, and a gate drive circuit 364. In this exemplary embodiment, the video source 365, the liquid crystal display panel 360, the data drive circuit 363, and the gate drive circuit 364 are substantially the same as those of the foregoing embodiment. Thus, the same reference numerals are given to the same components and a detail description thereof is omitted.”)
	wherein the control circuit is configured to control polarities of data signals transmitted by the source drive circuit to the pixel circuits in partial columns in the target display region to be inverted when a (KN-1)th frame is displayed, and (Song, [0196], “As shown in FIG. 42, for the Nth frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines (where j is a positive integer) R1, R2, R5, R6 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7. For the Nth frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+4)th vertical lines C1, C4, C5, C8, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+2)th and (4i+3)th vertical lines C2, C3, C6, C7.”)
	control polarities of data signals transmitted by the source drive circuit to the pixel circuits in other columns than the partial columns in the target display region to be inverted when a KNth frame is displayed, (Song, [0197], “For the (N+1)th frame period, positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+1)th and (4j+2)th horizontal lines R1, R2, R5, R6 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C7, C8. For the (N+1)th frame period, negative (-) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+1)th and (4i+2)th vertical lines C1, C2, C5, C6, and positive (+) data voltages are supplied to the liquid crystal cells arranged on the (4j+3)th and (4j+4)th horizontal lines R3, R4, R7 in the (4i+3)th and (4i+4)th vertical lines C3, C4, C6, C7.”)
	wherein K is an ordinal number of a control period, and K is an integer greater than or equal to 1; and Nis a number of frames corresponding to one control period, and Nis an integer greater than 1; and (Song, [0083], [0196], “FIG. 42 is another exemplary polarity pattern of the data voltages supplied to the liquid crystal display device according to the seventh and eighth embodiments of the present invention. For purposes of example, FIG. 42 illustrates polarities of data voltages supplied to 8.times.7 liquid crystal cells for the Nth to (N+3)th frame periods.” and “(where j is a positive integer)”)
	 the (KN-1)th frame is a previous frame of the KNth frame: and the control circuit is further configured to reselect one of the plurality of display regions as the target display region in every control period or every other at least one control period according to a preset selection sequence; and (Song, [0198], “For the (N+2)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the even-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the odd-numbered vertical lines”)
	control polarities of data signals transmitted by the source drive circuit to all the pixel circuits in other display regions than the target display region to be inverted when each frame is displayed. (Song, [0199], “For the (N+3)th frame period, the first liquid crystal cell group for preventing DC image sticking includes the liquid crystal cells arranged on the odd-numbered vertical lines, and the second liquid crystal cell group for preventing flicker includes the liquid crystal cells arranged on the even-numbered vertical lines. The polarity of the data voltage of FIG. 42 is controlled by the polarity control signal POL2, the logic of which is inverted every two horizontal periods, and the horizontal output inversion signal HINV, the logic of which is inverted for each frame period.”)
Consider Claim 20:
	Song discloses an electronic device, comprising: a power supply component and the display module according to claim 19, wherein the power supply component is configured to supply power to the display module. (Song, [0109], “The video source 105 also supplies power and the timing signals Vsync, Hsync, DE, CLK together with the digital video data to the timing controller 101.”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over.
Song et al. U.S. Patent Application Publication No. 2008/0170025 A1 hereinafter Song as applied to claim 2 and 11 above and further in view of Li et al. U.S. Patent Application Publication No. 2016/0259455 A1 hereinafter Li.

Consider Claim 4 and similar Claim 13:
	Song discloses the method according to claim 2, however does not specify the panel being a gate driver on array (GOA) circuit is disposed in the display panel, and the gate drive signal is a GOA signal output from the GOA circuit.
	Li however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide the panel using GOA circuits and therefore teaches a gate driver on array (GOA) circuit is disposed in the display panel, and the gate drive signal is a GOA signal output from the GOA circuit. (Li, [0030], “The original GOA circuit comprises multiple GOA units in series with each other sequentially, the output terminal of each GOA unit is connected to one of the gate lines, the output terminal of one GOA unit is connected with the input terminal of the next GOA unit, so that the output signal of one GOA unit can be taken as the input signal of the next GOA unit. By applying an original input signal to the GOA unit, the shift register function of the individual GOA units may be realized. The gate lines connected with the individual GOA units are scanned progressively.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the panel as GOA with the gate driver as this was a technique known in the art in view of at Li and would have been utilized for the purpose of panel having the shift register function of the individual GOA units may be realized. The gate lines connected with the individual GOA units are scanned progressively. (Li, [0030])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626